PUBLISH


             IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                    FOR THE ELEVENTH CIRCUIT            U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              MAR 24 2000
                           _______________
                                                           THOMAS K. KAHN
                                                                CLERK
                             No. 97-4845
                          _______________
                   D. C. Docket No. 94-0147-cv-LCN

IN RE: LEROY CHARLES GRIFFITH,

                                        Debtor.

LEROY CHARLES GRIFFITH,

                                        Plaintiff-Appellant,

    versus

UNITED STATES OF AMERICA,

                                    Defendant-Appellee.
                  ______________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                 ______________________________

                            (March 24, 2000)


Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit
Judges.
BIRCH, Circuit Judge:

      This appeal requires us to determine the scope of nondischargeability of tax

debts under 11 U.S.C. § 523(a)(1)(C). Specifically, we requested the parties in this

case to address the question of whether § 523(a)(1)(C) renders a tax debt

nondischargeable in bankruptcy where the debtor has willfully attempted in any

manner to evade or defeat the payment of a tax but has not in any manner willfully

attempted to evade or defeat the assessment of a tax. Because we find that §

523(a)(1)(C) does render nondischargeable tax debts where the debtor has willfully

attempted in any manner to evade or defeat the payment of a tax and because the

bankruptcy and district courts did not clearly err in finding that Debtor Leroy Charles

Griffith's actions constituted a willful attempt to evade or defeat the payment of a tax,

we AFFIRM the finding that Griffith's tax debts are nondischargeable.

                                   I. Background

      We adopt and reiterate the factual background as written by the panel that

originally heard this case:

      Plaintiff-appellant Leroy Charles Griffith ("Griffith") has long been the sole

owner of several corporations primarily involved in the adult entertainment industry.

These corporations included, among others, Gayety Theaters, Inc. ("Gayety"), Ell Gee,

Inc., and Paris Follies, Inc. As subchapter S corporations, the income and deductions


                                           2
pass through to the shareholders, so Griffith's personal income tax returns reflect the

performance of his corporations. An IRS audit revealed that Griffith had substantially

underpaid his taxes for the years 1969, 1970, 1972-1976, and 1978. Griffith

petitioned the Tax Court for a reconsideration of the amount owed. In a detailed

opinion issued in September of 1988, the Tax Court found that Griffith had indeed

underpaid his taxes, but did not impose fraud penalties because the government's

evidence with respect to fraud did not satisfy the clear and convincing burden of

proof. See Griffith v. Commissioner, 56 T.C.M. (CCH) 220 (1988), modified, 56

T.C.M. (CCH) 1263 (1989). With interest, the amount of taxes owed at the time that

Griffith filed for bankruptcy in this case was close to $2,000,000. See In re Griffith,

161 B.R. 727, 730 (Bankr. S.D. Fla.1993), aff'd, 210 B.R. 216 (S.D. Fla. 1997), rev'd,

174 F.3d 1222 (11th Cir.), vacated and reh'g en banc granted, 182 F.3d 1297 (11th

Cir. 1999).

      Less than a month after the Tax Court issued its decision, on October 10, 1988,

NuWave, Inc., was incorporated, with Griffith's long-time live-in girlfriend, Linda,

as sole shareholder. On June 8, 1989, Linda and Griffith married, and Griffith signed

an antenuptial agreement in which he transferred all of his stock in Gayety, Ell Gee,

and Paris Follies to Linda and himself as tenants in the entirety, along with $390,000

in promissory notes. Assets from another corporation that he owned were transferred


                                          3
to NuWave, Inc. The IRS made an assessment against Griffith on September 28,

1989. However, the assets transferred pursuant to the antenuptial agreement were

insulated from being levied upon because assets held by tenants in the entirety cannot

be levied upon without a judgment against both owners. Additionally, Griffith no

longer had any ownership interest in those assets transferred to NuWave, Inc.

      On January 15, 1993, Griffith filed a Chapter 7 bankruptcy petition, as well as

a complaint to determine the dischargeability of his tax debts. The government argued

that the tax debts were nondischargeable under 11 U.S.C. § 523(a)(1)(C), which

prohibits discharge of taxes "with respect to which the debtor made a fraudulent return

or willfully attempted in any manner to evade or defeat such tax." The bankruptcy

court agreed. Although there was no evasion with respect to the assessment of the tax,

the bankruptcy court, looking to the "badges of fraud," found that Griffith's conduct

occurring after the Tax Court issued its decision amounted to a willful attempt to

evade or defeat the payment of the tax debt. See In re Griffith, 161 B.R. at 733-34.

The court specifically rejected Griffith's argument that §§ 523(a)(1)(C) applies only

to conduct constituting evasion of the assessment of a tax; the court held that the

phrase "in any manner" was sufficiently broad to include conduct constituting evasion

of the payment of a tax. See id. at 732-33.




                                          4
      Subsequent to the bankruptcy court's decision, we decided In re Haas, 48 F.3d

1153 (11th Cir.1994). Haas had filed accurate tax returns, but had not paid the taxes

due; instead, he used his income to pay business and personal debts. Upon filing for

bankruptcy, he sought discharge of the tax debts, which the government opposed on

the basis of § 523(a)(1)(C). Noting the "fresh start" policy underlying the bankruptcy

laws, the Haas panel found that a literal reading of the statute, including the broad

phrase "in any manner," would conflict with the goals of bankruptcy. See id. at 1156.

Thus, the panel looked to provisions of the Internal Revenue Code ("I.R.C.") and

found that they referred to "willfully attempting in any manner to evade or defeat any

tax or the payment thereof." See id. (quoting 26 U.S.C. § 6531(2)) (emphasis added);

see also id. (quoting 26 U.S.C. §§ 6653, 6672, & 7201, which contain the identical

language as that emphasized in the above quote). The panel relied on the absence of

the phrase "or the payment thereof" from § 523(a)(1)(C) to conclude that the provision

precludes discharge when the debtor "willfully attempted ... to evade or defeat" the tax

at the assessment stage, but does not preclude discharge when there has been such

evasion at the payment stage. See id. at 1159. Thus, Haas' debt was dischargeable.

      Griffith appealed the bankruptcy court's decision in the instant case to the

district court, relying heavily on the intervening decision in Haas. The district court

affirmed the bankruptcy court's decision. See In re Griffith, 210 B.R. 216, 220 (S.D.


                                           5
Fla. 1997), rev'd, 174 F.3d 1222 (11th Cir.), vacated and reh'g en banc granted, 182

F.3d 1297 (11th Cir. 1999). In so doing, it distinguished Haas. The district court

found that, unlike Haas, Griffith had done more than simply pay other debts before

paying his back taxes; Griffith had engaged in a fraudulent transfer of assets in order

to prevent collection of his tax debt. See id. at 219. Griffith appealed to this court.1

                                         II. Discussion

       This case requires us to interpret § 523(a)(1)(C), which states that:

       (a)     A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b)
               of this title does not discharge an individual debtor from any debt
               –
               (1)     for a tax or customs duty –
               ...
                       (C)    with respect to which the debtor made a fraudulent
                              return or willfully attempted in any manner to evade
                              or defeat such tax. . . .

We do not conduct this enterprise against an empty slate. Several courts, including

this court in Haas, have addressed the application of § 523(a)(1)(C) to persons who

failed to pay their tax debts before entering bankruptcy. While most of the courts that

have addressed this issue agree with our primary holding in Haas “that a debtor's

failure to pay his taxes, alone, does not fall within the scope of section 523(a)(1)(C)'s


   1
      The panel rejected Griffith's contention that the bankruptcy court abused its discretion in
allowing the government to amend to assert specifically its § 523(a)(1)(C) counterclaim. We
reaffirm that holding.

                                                 6
exception to discharge in bankruptcy,” 48 F.3d at 1158, our second holding, that “the

phrase 'attempt[s] in any manner to evade or defeat such tax' does not imply attempts

to evade or defeat payment thereof,” id. at 1159 (alteration in original), has been more

controversial. See, e.g., In re Fegeley, 118 F.3d 979, 983 (3d Cir. 1997) (accepting

first holding from Haas but finding that nonpayment of taxes is relevant to the

question of whether tax debts are nondischargeable under § 523(a)(1)(C)); In re

Birkenstock, 87 F.3d 947, 951-52 (7th Cir. 1996) (accepting first holding from Haas

but holding that “where nonpayment is coupled with a pattern of failing to file tax

returns or where a defendant takes other measures to conceal assets or income from

the IRS, a court may reasonably find that the debtor sought to 'evade or defeat' his tax

liabilities”) (citations omitted); Dalton v. IRS, 77 F.3d 1297, 1301 (10th Cir. 1996)

(accepting first holding from Haas but finding that “any statutory interpretation of

'evade and defeat' which relieves the dishonest debtor who conceals assets to avoid the

payment or collection of taxes, but which penalizes the same dishonesty to avoid

assessment, would be an absurd result”); see also In re Tudisco, 183 F.3d 133, 137 (2d

Cir. 1999) (refusing to pass on question of whether mere nonpayment is sufficient to

render tax debts nondischargeable under § 523(a)(1)(C) but, instead, finding that the

fact that the debtor had “engaged in more than 'mere nonpayment'” meant that he had

attempted to evade or defeat his taxes). But see In re Bruner, 55 F.3d 195, 200 (5th


                                           7
Cir. 1995) (rejecting both holdings of Haas). Because we find that § 523(a)(1)(C)

renders nondischargeable tax debts where the debtor willfully attempted to evade or

defeat payment of taxes and because we find that the bankruptcy court did not err in

finding that Griffith had willfully attempted to evade payment of his taxes, we affirm

the district court's affirmance of the bankruptcy court's finding of nondischargeability.

A.    Statutory Interpretation

      Interpretation of a statute begins “with the language of the statute itself.”

United States v. Ron Pair Enters., 489 U.S. 235, 241, 109 S. Ct. 1026, 1030, 103 L.

Ed. 2d 290 (1989). As a general rule, if the language of the statute is plain, then our

interpretative function ceases and we should “'enforce [the statute] according to its

terms.'” Id. (quoting Caminetti v. United States, 242 U.S. 470, 485, 37 S. Ct. 192,

194, 61 L. Ed. 442 (1917)).

      In interpreting the language of a statute, we generally give “the 'words used'

their 'ordinary meaning.'” Moskal v. United States, 498 U.S. 103, 108, 111 S. Ct. 461,

465, 112 L. Ed. 2d 449 (1990) (quoting Richards v. United States, 369 U.S. 1, 9, 82

S. Ct. 585, 591, 7 L. Ed. 2d 492 (1962)).        We also use interpretative tools, the

“canons of construction,” which “are no more than rules of thumb that help courts

determine the meaning of legislation.” Connecticut Nat'l Bank v. Germain, 503 U.S.

249, 253, 112 S. Ct. 1146, 1149, 117 L. Ed. 2d 391 (1992). Among these canons of


                                           8
construction are the principles “that Congress is presumed to be aware of judicial

interpretations of a statute,” NLRB v. Bildisco & Bildisco, 465 U.S. 513, 524, 104 S.

Ct. 1188, 1195, 79 L. Ed. 2d 482 (1984), superseded by statute on other grounds, 11

U.S.C. § 1113 (1984), that “courts should disfavor interpretations of statutes that

render language superfluous,” Connecticut Nat'l Bank, 503 U.S. at 253, 112 S. Ct. at

1149, and that “[w]e assume that Congress is aware of existing law when it passes

legislation,” Miles v. Apex Marine Corp., 498 U.S. 19, 32, 111 S. Ct. 317, 325, 112

L. Ed. 2d 275 (1990). “Legislative history can be a legitimate guide to a statutory

purpose obscured by ambiguity.” Burlington N. R.R. Co. v. Oklahoma Tax Comm.,

481 U.S. 454, 461, 107 S. Ct. 1855, 1860, 95 L. Ed. 2d 404 (1987).

      The Government, focusing on the clause “in any manner,” argues that the plain

language of § 523(a)(1)(C) renders nondischargeable tax debts where the debtor

willfully attempts to avoid either assessment or collection of a tax. We “generally

construe the statutory exceptions to discharge in bankruptcy 'liberally in favor of the

debtor'” in order to “ensure[ ] that the 'honest but unfortunate debtor' is afforded a

fresh start.” In re Miller, 39 F.3d 301, 304 (11th Cir. 1994) (quoting, respectively, In

re Tully, 818 F.2d 106, 110 (1st Cir. 1987) and Birmingham Trust Nat'l Bank v. Case,

755 F.2d 1474, 1477 (11th Cir. 1985), superseded on other grounds by Pub L. No. 98-

353, 98 Stat. 333 (1984)). As we discussed in Haas, however, the broadest possible


                                           9
reading of § 523(a)(1)(C), i.e., that a tax debt is nondischargeable whenever “a debtor

had both an awareness of his duty to pay his taxes and the present ability to pay them

but nonetheless failed to satisfy that duty,” would render virtually all tax debts

nondischargeable. 48 F.3d at 1155. To read § 523(a)(1)(C) to render tax debts

nondischargeable in cases, like Haas, where the debtor merely failed to pay his taxes

would extinguish the general rule in favor of dischargeability of tax debts. Thus, we

reaffirm our first holding from Haas that mere nonpayment of taxes is insufficient to

establish the exception found in § 523(a)(1)(C). See id. at 1158.

      We turn to the question of whether § 523(a)(1)(C) applies to a willful attempt

to evade or defeat collection of taxes where the debtor engaged in affirmative acts

other than mere nonpayment of the taxes. Our conclusion in Haas that § 523(a)(1)(C)

does not apply to attempts to evade or defeat collection of taxes was premised, in part,

on the phrasing of § 523(a)(1)(C) as compared with four provisions of the Internal

Revenue Code. Unlike § 523(a)(1)(C), which never mentions either “collection” or

“payment,” these four provisions each address willful attempts “in any manner to

evade or defeat any tax or the payment thereof.” I.R.C. § 6531(2) (emphasis added);

see also I.R.C. §§ 6653(2), 6672(a), 7201. Applying the canons of interpretation that

Congress is presumed to know the content of existing, relevant law, Haas, 48 F.3d at

1157, and that, “[w]here Congress knows how to say something but chooses not to,


                                          10
its silence is controlling,” id. at 1156, we held that Congress must have consciously

chosen not to include the language “or the payment thereof” in § 523(a)(1)(C), id. at

1157. In reaching this conclusion, we acknowledged that, because § 523(a)(1)(C) is

part of a separate statute and title than the I.R.C., where these other provisions are

found, these canons of construction are somewhat weaker, but we found that, in light

of the prominence of I.R.C. § 7201, we could presume that Congress was aware of the

language in § 7201 but consciously chose not to mirror it. Id. at 1157.2




   2
      One possibility not addressed by either party is that the language in I.R.C. § 7201 reflects
the relationship between I.R.C. § 7201, which makes it a felony for “[a]ny person [to] willfully
attempt[ ] in any manner to evade or defeat any tax imposed by this title or the payment thereof,”
and I.R.C. § 7203, which makes it a misdemeanor for “[a]ny person required under this title to
pay any estimated tax or tax . . . [to] willfully fail[ ] to pay such estimated tax or tax. . . .” The
Supreme Court, addressing the predecessor statutes to §§ 7201 and 7203, noted that there was
not a bright line between the conduct covered by the two statutory provisions. See Spies v.
United States, 317 U.S. 492, 497, 63 S. Ct. 364, 367, 87 L. Ed. 2d 418 (1943) (“The difference
between willful failure to pay a tax when due, which is made a misdemeanor, and willful attempt
to defeat and evade one, which is made a felony, is not easy to detect or define.”). By including
the language “or the payment thereof” in § 7201, Congress ensured that courts would not
incorrectly create a sharp demarcation between the conduct covered by § 7201 (i.e., failure to
pay a tax) and the conduct covered by § 7203 (i.e., evasion of a tax, whether by evasion of
assessment or collection), but, instead, would use a more subtle distinction to determine whether
failure to pay constituted a misdemeanor, a felony, or neither. See id. at 499 (“Willful but
passive neglect of the statutory duty may constitute the lesser offense, but to combine with it a
willful and positive attempt to evade tax in any manner or to defeat it by any means lifts the
offense to the degree of felony.”); see also Sansone v. United States, 380 U.S. 343, 351, 85 S. Ct.
1004, 1010, 13 L. Ed. 2d 882 (1965) (applying Spies to §§ 7201 and 7203). In contrast to the
I.R.C., there is no provision like § 7203 in the bankruptcy code and, thus, Congress may have
deemed it less necessary to include the language “or the payment thereof” in § 523(a)(1)(C). See
also In re Toti, 24 F.3d 806, 808-09 (6th Cir. 1994) (rejecting claim that § 523(a)(1)(C) only
applies to behavior covered by § 7201 and finding that § 523(a)(1)(C) renders nondischargeable
tax debts where debtor was convicted under § 7203).

                                                 11
      While we believe that the application of the canons of construction produced

a plausible interpretation of §523(a)(1)(C) in Haas, we now conclude that the more

reasonable interpretation of § 523(a)(1)(C) is that it renders nondischargeable tax

debts where the debtor engaged in affirmative acts seeking to evade or defeat

collection of taxes. This interpretation accords well with the interests that Congress

was attempting to balance in enacting the predecessor statute to § 523(a)(1)(C): to

permit “an honest but financially unfortunate debtor [to make] a fresh start

unburdened by what may be an overwhelming liability for accumulated taxes,” while

avoiding the creation of “a tax evasion device.” S. Rep. No. 89-1158 (1966), reprinted

at 1966 U.S.C.C.A.N. 2468. As the Tenth Circuit recognized, an interpretation of §

523(a)(1)(C) that permits a debtor to engage in affirmative behavior in order to evade

collection of taxes serves neither of those purposes, but, instead, advantages dishonest

debtors. See Dalton, 77 F.3d at 1301.

      Principles of statutory interpretation also support our conclusion that §

523(a)(1)(C) renders nondischargeable tax debts where the debtor engaged in

affirmative acts seeking to evade payment of taxes. As other courts have noted,

interpreting § 523(a)(1)(C) so that it does not apply to attempts to evade payment of

taxes would mean that the phrase “willfully attempted in any manner to evade or

defeat taxes” would only apply to persons who filed a fraudulent return. See id. at


                                          12
1301 & n.4; In re Jones, 116 B.R. 810, 815 & n.1 (Bankr. D. Kan. 1990) (noting that,

because nondischargeability of tax debts due to failure to file a tax return is covered

by § 523(a)(1)(B)(i), “this court is hard-pressed to conceive how a debtor might

willfully attempt to evade or defeat a tax without also filing a fraudulent return”).

Such an interpretation, however, would render the phrase “willfully attempted in any

manner to evade or defeat taxes” superfluous because § 523(a)(1)(C) expressly

renders nondischargeable tax debts where the debtor filed a fraudulent tax return. See

Dalton, 77 F.3d at 1301; Jones, 116 B.R. at 815. Thus, concluding that § 523(a)(1)(C)

renders nondischargeable willful attempts to evade or defeat payment of taxes

conforms with the principle that we “disfavor interpretations of statutes that render

language superfluous,” Connecticut Nat'l Bank, 503 U.S. at 253, 112 S. Ct. at 1149;

see also In re Gilder, 122 B.R. 593, 595 (Bankr. M. D. Fla. 1990) (noting that prongs

of § 523(a)(1)(C) should be “read in the disjunctive”). Finally, we note that courts

have traditionally been reluctant to limit the means by which a taxpayer may

“willfully attempt in any manner to evade or defeat” taxes. See Spies, 317 U.S. at

499, 63 S. Ct. at 368 (“Congress did not define or limit the methods by which a willful

attempt to defeat and evade might be accomplished and perhaps did not define lest its

effort to do so result in some unexplained limitation. Nor would we by definition

constrict the scope of the Congressional provision that it may be accomplished 'in any


                                          13
manner'.”); see also Dalton, 77 F.3d at 1301 (applying Spies to interpretation of §

523(a)(1)(C)); Toti, 24 F.3d at 809 (finding that “willfully attempted to evade” taxes

includes “voluntary, conscious, and intentional evasions of tax liabilities,” including

conscious failure to file a return and to pay taxes).

      Accordingly, while we reaffirm the primary holding of Haas that mere

nonpayment of taxes, without more, does not constitute a willful attempt to evade or

defeat taxes under § 523(a)(1)(C), we hold that § 523(a)(1)(C) does render

nondischargeable tax debts where the debtor engaged in affirmative acts constituting

a willful attempt to evade or defeat payment of taxes.

B.    Application

      In light of our conclusion that § 523(a)(1)(C) does apply to debtors who

willfully attempt to evade or defeat payment of taxes, we must address the question

of whether Griffith's actions constitute a willful attempt to evade or defeat his taxes.

The Government bears the burden to prove, by a preponderance of the evidence, that

a particular claim is nondischargeable under § 523(a). See Grogan v. Garner, 498

U.S. 279, 287-88, 111 S. Ct. 654, 659-60, 112 L. Ed. 2d 755 (1991). The willful

attempt to evade prong of 523(a)(1)(C) includes “both a conduct requirement (that the

debtor sought 'in any manner to evade or defeat' his tax liability) and a mental state

requirement (that the debtor did so 'willfully').” Birkenstock, 87 F.3d at 951 (quoting


                                           14
§ 523(a)(1)(C)). It is undisputed that Griffith engaged in intra-family transfers of

property for little to no consideration.3 In light of our holding in this case, we find that

the district court did not err in affirming the bankruptcy court's finding that Griffith

had engaged in conduct covered by § 523(a)(1)(C). See id. at 952 (affirming

bankruptcy court's finding of an attempt to evade taxes where debtors transferred

property into trust for no consideration while still maintaining control over the

property); Dalton, 77 F.3d at 1303 (finding that transfer of property to betrothed for

insufficient consideration with knowledge of tax investigation supported finding of

willful attempt to evade or defeat taxes); In re Sternberg, 229 B.R. 238, 248 (S.D. Fla.

1998) (finding that transfer of property to wife for little consideration while

maintaining control over the property constituted a willful attempt to evade or defeat

taxes); Jones, 116 B.R. at 815 (finding that transfer of property to others constituted

an attempt to evade or defeat taxes).

       Several other courts use a three-prong test to determine whether a debtor's

failure to pay his tax liability was willful under § 523(a)(1)(C): whether “(1) the

debtor had a duty under the law, (2) the debtor knew he had that duty, and (3) the

debtor voluntarily and intentionally violated that duty.” Bruner, 55 F.3d at 197; see


   3
      The bankruptcy court also noted that Griffith engaged in “personal-corporate commingling
of funds” but considered that only as evidence of Griffith's intent to evade his tax liability.
Griffith, 161 B.R. at 733.

                                              15
also Birkenstock, 87 F.3d at 952 (stating same test as two prongs).4 Applying this test,

we find that the district court did not err in affirming the bankruptcy court's finding

of willfulness. It is undisputed that Griffith had a duty under the law to pay taxes and

that Griffith knew that he had that duty. On the issue of whether Griffith voluntarily

and intentionally violated that duty, the bankruptcy court, in addition to noting that

both Griffith and his wife Linda were “evasive and lacked that ring of forthrightness

reflective of an open and credible witness,” Griffith, 161 B.R. at 734, looked to the

traditional “badges of fraud” to determine that Griffith's conduct constituted a willful

attempt to evade his tax obligations, id. at 733. The bankruptcy court's finding that

Griffith's transfer of property to Linda implicated several badges of fraud, including

being “an exchange to a family member, during a period of serious financial difficulty,

for inadequate consideration,” id. at 734, is not clearly erroneous. These findings are

sufficient to justify a finding of fraud and, thus, to support the finding that Griffith's

conduct was willful. See Sternberg, 229 B.R. at 246 (“While a single badge of fraud




   4
      We note that the fact that Tax Court found that the Government had not proved that
Griffith had engaged in fraud, see Griffith v. Commissioner of Internal Revenue, 56 T.C.M.
(CCH) 220, modified, 56 T.C.M. (CCH) 1263 (1989), does not bar the bankruptcy court's
finding of willfulness in this case. Unlike in the bankruptcy case, where the Government's
burden of proof is preponderance of the evidence, the Government's burden of proof as to the
fraud claims in the Tax Court was the clear and convincing evidence standard. See id.
Additionally, the Tax Court's analysis does not address Griffith's transfers of property to Linda
or other actions taken by Griffith post-assessment of the taxes at issue in this case. See id.

                                                16
may amount to only a suspicious circumstance, a combination of them will justify a

finding of fraud.”).

                                 III. Conclusion

      We AFFIRM the district court's order affirming the bankruptcy court's

determination that Griffith's tax debts are nondischargeable under § 523(a)(1)(C).




                                        17